                Case 6:19-bk-13367-SY               Doc 66 Filed 04/15/20 Entered 04/15/20 14:24:44                   Desc
                                                     Main Document Page 1 of 3

                       1 Lynda T. Bui, Trustee
                         3550 Vine Street, Suite 210
                       2 Riverside, California 92507
                         Telephone: (949) 340-3400
                       3 Facsimile: (949) 340-3000                                          FILED & ENTERED
                         Email:       trustee.bui@shulmanbastian.com
                       4
                                                                                                  APR 15 2020
                       5 Chapter 7 Trustee

                       6                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                             Central District of California
                                                                                             BY potier     DEPUTY CLERK
                       7

                       8                                                                CHANGES MADE BY COURT
                       9                                UNITED STATES BANKRUPTCY COURT

                   10                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                   11

                   12 In re:                                                Case No. 6:19-bk-13367-SY

                   13 URBAN LOGIC CONSULTANTS,                              Chapter 7
                      INC.,
                   14                                                       ORDER:
                      Debtor.
                   15                                                       (1) APPROVING THE SALE OF THE
                                                                                ESTATE’S INTEREST IN THE DEBTOR’S
                   16                                                           ACCOUNTS RECEIVABLE PURSUANT TO
                                                                                BANKRUPTCY CODE §363(b)(1),
                   17                                                           SUBJECT TO OVERBIDS, AND
                                                                                APPROVING BIDDING PROCEDURES
                   18                                                           UTILIZED; AND

                   19                                                       (2) GRANTING RELATED RELIEF

                   20                                                       Hearing:
                                                                            Date: March 26, 2020
                   21                                                       Time: 9:30 a.m.
                                                                            Place: Courtroom 302
                   22                                                              3420 Twelfth Street
                                                                                   Riverside, California 92501
                   23

                   24              The Chapter 7 Trustee’s Motion for Order: (1) Approving the Sale of the Estate’s

                   25 Interest in the Debtor’s Accounts Receivable Pursuant to Bankruptcy Code §363(b)(1),

                   26 Subject to Overbids, Combined With Notice of Bidding Procedures and Request for

                   27 Approval of the Bidding Procedures Utilized; and (2) Granting Related Relief (“Motion”)
                   28 [docket number 50] filed by Lynda T. Bui, the chapter 7 trustee (“Trustee”) for the
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                             1
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
                Case 6:19-bk-13367-SY               Doc 66 Filed 04/15/20 Entered 04/15/20 14:24:44                 Desc
                                                     Main Document Page 2 of 3

                       1 bankruptcy estate of Urban Logic Consultants, Inc. (“Estate”) came on for continued

                       2 hearing on March 26, 2020, the Honorable Scott H. Yun, United States Bankruptcy

                       3 Judge presiding. The Trustee and other parties appeared telephonically as reflected on

                       4 the court’s record.

                       5           The court, having considered the Motion, the declaration of Lynda T. Bui

                       6 annexed to the Motion and the supplemental declaration of Lynda T. Bui filed in support

                       7 of the Motion [docket number 62], the declaration of Todd Parton [docket number 57],

                       8 the oppositions filed [docket numbers 61 and 63], arguments and representations of the

                       9 Trustee, counsel, and others at the hearing, and the record in this case, finds that

                   10 proper notice has been given; and good cause has been shown,

                   11              IT IS ORDERED as follows:

                   12              1.      The Motion is granted.

                   13              2.      The Bidding Procedures1 described in detail in the Motion and utilized by

                   14 the Trustee are approved.

                   15              3.      The Trustee is authorized to sell to the City of Beaumont or its assignee2

                   16 (“Successful Bidder”) for the sum of $75,000 the Estate’s interest in the debtor’s

                   17 accounts receivable (“Accounts Receivable”), which includes the claim in the lawsuit

                   18 filed by Urban Logic Consultants, Inc. against the City of Beaumont in the amount of

                   19 $880,000.00 in Riverside County Superior Court Case No. RIC1707201, which is listed
                   20 in Schedules A/B items 11 (Accounts Receivable) and 74 (Causes of Action against

                   21 Third Parties) filed by the debtor in this bankruptcy case.

                   22              4.      The sale of the Accounts Receivable to the Successful Bidder shall be on

                   23 the terms and conditions as set forth in the Agreement for Purchase and Sale of

                   24 Accounts Receivable (“Agreement”), a copy of which is attached as Exhibit 1 to the

                   25 declaration of Lynda T. Bui annexed to the Motion, provided, however, that the

                   26 consideration to be paid shall be the sum of $75,000.

                   27
                           1
                                Any terms not defined in this order shall have the same meaning as in the Motion.
                   28
                           2   Any assignee will require the Trustee’s consent.
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                             2
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
                Case 6:19-bk-13367-SY               Doc 66 Filed 04/15/20 Entered 04/15/20 14:24:44         Desc
                                                     Main Document Page 3 of 3

                       1           5.      The Trustee is authorized and empowered to (i) perform under,

                       2 consummate, and implement the Agreement, (ii) execute all additional instruments and

                       3 documents that may be reasonably necessary or desirable to implement the Agreement

                       4 and the transactions contemplated by the Agreement, (iii) take all further actions as may

                       5 be necessary or appropriate for the purposes of assigning, transferring, granting,

                       6 conveying, encumbering, or transferring the Accounts Receivable as contemplated by

                       7 the Agreement, and (iv) take such other and further steps as are contemplated by the

                       8 Agreement or reasonably required to fulfill the Trustee’s obligations under the

                       9 Agreement, all without further order of the court. The Trustee is authorized to execute

                   10 all documents in connection with the sale transaction approved by this order on behalf

                   11 of the Estate. Thus, the Trustee is authorized to execute a bill of sale transferring the

                   12 Accounts Receivable to the City of Beaumont.

                   13              6.      The sale of the Accounts Receivable is “as is-where is” without warranties

                   14 of any kind, express or implied, being given by the Trustee.

                   15              7.      In recognition of the need to effectuate a closing of the sale as quickly as

                   16 possible, notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective

                   17 immediately.

                   18                                                           ###

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26 Date: April 15, 2020

                   27
                   28
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                              3
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
